Citation Nr: 1436611	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a rating in excess of 10 percent for post left spermatocelectomy epididymitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from June 1999 to August 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) which increased the rating for the Veteran's postoperative genitourinary disability from 0 to 10 percent.  At his request, the Veteran was scheduled for a Travel Board hearing in April 2013; he failed (without providing cause) to report fir the hearing.  Accordingly, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The most recent VA examination to assess the Veteran's post left spermatocelectomy epididymitis was in February 2010, more than four years ago.  In written argument, his representative alleges, in essence, that the disability has since increased in severity.  The Veteran has also challenged the notations of the February 2010 examiner that he has normal ejaculations (indicating that is not so).  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

The Board notes that chronic epididymo-orchitis is rated under Diagnostic Code (Code) 7525.  The Veteran's disability has been rated by analogy under Code 7599-7804 for unstable or painful scars.  While such rating may be appropriate (and provide the Veteran the greatest benefit available), all potentially applicable rating criteria must be considered.  The Board seeks to afford the Veteran appropriate consideration of possible entitlement to an increased rating under all potentially applicable Codes in this case.  The Veteran's representative argues that rating the disability as voiding dysfunction may be more appropriate.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for association with the record copies of all clinical records of any VA treatment the Veteran has received for his post left spermatocelectomy, epididymitis since 2010 (i.e., update to the present the reports in his record of his VA evaluations and treatment for this disability).

2.  The AOJ should then arrange for the Veteran to be examined by an urologist to determine the current severity of his post left spermatocelectomy epididymitis.  The examiner must review the record in conjunction with the examination (as well as the criteria for rating genitourinary disorders in 38 C.F.R. §§ 4.115a and 4.115b).  All tests and studies indicated should be completed and the clinic findings should be sufficiently detailed for consideration of all potentially applicable criteria.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify all pathology found related to the post spermatocelectomy epididymitis (and describe all related functional impairment).  Specifically, are the Veteran's reports of painful sex and problems with ejaculation consistent with clinical findings and attributable to his service-connected post left spermatocelectomy, epididymitis?

(b)  Please compare the findings with the schedular criteria for rating genitourinary disorders (cited above) and identify the Code that best reflects the disability picture presented by the Veteran's disability.  Specifically, is there any diagnostic code that more appropriately (to the Veteran's benefit) applies to the disability picture presented (i.e., encompasses the symptoms and impairment of the post left spermatocelectomy epididymitis?  Would a rating under Code 7525 rather than the current 10 percent, maximum, rating under Code 7804 (by analogy to painful scar) be more appropriate? Are any criteria for rating the disability as a urinary tract infection met?  The examiner is asked to specifically address the argument that a rating based on voiding dysfunction would be more appropriate.

(c)  The examiner should comment on the effect (if any) the post left spermatocelectomy epididymitis would be expected to have on occupational and daily functions.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

